Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change March 17, 2008 3. News Release March 17, 2008 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. today announced positive interim clinical results from its 90-day Phase 2b study of vernakalant (oral).The interim analysis demonstrated statistically significant efficacy for the patient group receiving 500mg b.i.d. of vernakalant (oral) as compared to placebo.The safety data from the interim analysis also suggests that vernakalant (oral) was well-tolerated in the atrial fibrillation population studied during the dosing period under analysis. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Curtis Sikorsky Title: Chief Financial Officer Phone No.: 604-677-6905 9. Date of Report March 17, 2008 Per:“Curtis Sikorsky” Curtis Sikorsky, Chief Financial Officer
